                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                              Judge Christine M. Arguello


Civil Action No. 17-cv-02753-CMA

IN RE:

TERRY KENNETH VICKERY,

         Debtor.


TERRY KENNETH VICKERY,

         Appellant,

v.

RICHARD K. DIAMOND,

         Appellee.


     ORDER GRANTING APPELLEE’S MOTION TO TRANSFER TO OR JOIN REAL
                          PARTY IN INTEREST


         This matter is before the Court on Appellee Richard K. Diamond’s Notice of

Transfer of Interest and Motion to Transfer to or Join Real Party in Interest. (Doc. # 22.)

         Appellee Diamond is the Chapter 7 Trustee for IVDS Interactive Acquisition

Partners (“IIAP”), which holds a judgment against Appellant Terry Kenneth Vickery.

Appellee Diamond has notified the Court that in early January 2019, he, in his capacity

as the Chapter 7 Trustee, has “transferred all interests in the judgment and in the

collections proceedings thereunder to the law firm which has been general counsel to
the Chapter 7 Trustee in the California bankruptcy proceedings, Danning, Gill, Diamond

& Kollitz, LLP (‘Danning Gill’).” (Id. at 1.) Appellee Diamond moves the Court to “order

that Danning Gill be substituted or joined as Appellee in these appellate proceedings”

pursuant to Federal Rule of Civil Procedure 25(c) and Federal Rule of Appellate

Procedure 43(b). (Id. at 2.) Appellee Diamond also requests that all filings previously

made by [Appellee] Diamond in this matter should be deemed to have been filed by

Danning Gill for purposes of proceeding hereafter.” (Id.) Appellant Vickery has not

timely filed any response to Appellee Diamond’s Motion. The Court therefore treats the

Motion as unopposed. See Walter v. HSM Receivables, No. 13-cv-00564-RM-KLM,

2014 WL 5395197, at *1 (D. Colo. Oct. 23, 2014) (“The Motion is essentially unopposed

as no response has been filed by Defendants.”) The Court also determines that a

hearing is not necessary to resolve the Motion, as Appellant Vickery does not dispute

anything in the Motion. See 7C Charles Alan Wright & Arthur R. Miller, Federal Practice

& Procedure § 1958 (2018) (“The Court may also decide the [Rule 25] motion without

an evidentiary hearing if it determines it is not necessary.”); Sullivan v. Running Waters

Irrigation, Inc., 739 F.3d 354, 259 (7th Cir. 2014).

       The Court, having reviewed the Motion and its exhibits and relevant legal

authority, and being otherwise fully advised in the premises, GRANTS Appellee

Diamond’s Motion to Transfer or to Join Real Party in Interest, Danning Gill, pursuant to

Rule of Civil Procedure 25(c) and Rule of Appellate Procedure 43(b). (Doc. # 22.) It is

       FURTHER ORDERED that Transferee Danning Gill is hereby substituted as the

Appellee in these proceedings as the real party in interest and will participate in lieu of


                                              2
Diamond. All filings previously made by Diamond shall be deemed to have been filed

by Danning Gill for purposes of proceeding hereafter. It is

       FURTHER ORDERED that the caption in this matter shall be amended in all

future filings to reflect the substitution of Danning Gill for Diamond. It is

       FURTHER ORDERED that the Clerk of the Court is directed to remove Appellee

Diamond from the electronic docket and to add Danning, Gill, Diamond & Kollitz, LLP in

his place.




       DATED: March 19, 2019
                                                   BY THE COURT:



                                                   _______________________________
                                                   CHRISTINE M. ARGUELLO
                                                   United States District Judge




                                               3
